EXHIBIT 10.69
AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”) is
entered into this 31st day of December, 2008, by and between Jeffrey A.
Patterson (“Executive”), Prime Group Realty Trust (“PGRT”) and Prime Group
Realty, L.P. (“Prime”) (PGRT and Prime are collectively referred to herein as
“Employer”) and provides as follows:
WHEREAS, on May 31, 2005, Executive and Prime Office Company, LLC (“Parent”)
entered into an amended and restated employment agreement (the “Employment
Agreement”), which Employment Agreement was later assumed by Employer, who
agreed to perform the obligations of Employer thereunder;
WHEREAS, the parties desire to amend the Employment Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, as set forth in
this Amendment.
NOW, THEREFORE, in consideration of these premises and intending to be legally
bound, the parties agree as follows:

  1.  
By replacing Section 5(a)(i) with the following:
       
“Without Cause. Employer may terminate this Agreement and Executive’s employment
at any time (other than for Cause, as that term is defined in Section 5(a)(ii)
hereof) upon thirty (30) days’ prior written notice to Executive. In connection
with the termination of Executive’s employment pursuant to this Section 5(a)(i),
(A) Employer shall pay to Executive Executive’s Base Compensation in accordance
with Section 3(a) hereof up to the effective date of such termination,
(B) Employer shall pay to Executive on the effective date of such termination a
pro rata portion of any Bonus Compensation otherwise payable to Executive for or
with respect to the calendar year in which such termination occurs in accordance
with Section 3(b) and Exhibit A hereof (including without limitation any
guaranteed bonus for such year) up to the effective date of such termination
and, to the extent not previously paid, all Bonus Compensation payable to
Executive in accordance with Section 3(b) and Exhibit A hereof for or with
respect to any calendar years prior to the calendar year in which such
termination occurs, (C) Employer shall provide to Executive the benefits set
forth in Sections 3(c), 3(d) and 3(e) hereof up to the effective date of such
termination and (D) Employer shall pay to Executive the Termination Compensation
specified in, at the time set forth in, Section 5(d) hereof. For purposes of
this Agreement, the ‘effective date of termination’ shall mean the last day on
which Executive is employed with Employer which may be later than the date of
the delivery of any applicable notice of termination.”

 

 



--------------------------------------------------------------------------------



 



  2.  
By replacing Section 5(a)(iii) with the following:
       
“Disability. If due to illness, physical or mental disability, or other
incapacity, Executive shall fail during any four (4) consecutive months to
perform the duties required by this Agreement, Employer may, upon thirty
(30) days’ written notice to Executive, terminate this Agreement and Executive’s
employment. In the event of any such termination, (A) Employer shall pay to
Executive Executive’s Base Compensation in accordance with Section 3(a) hereof
up to the effective date of such termination, (B) Employer shall pay to
Executive on the effective date of such termination a pro rata portion of any
Bonus Compensation otherwise payable to Executive for or with respect to the
calendar year in which such termination occurs in accordance with Section 3(b)
and Exhibit A hereof (including without limitation any guaranteed bonus for such
year) up to the first day of such four (4) month period and, to the extent not
previously paid, all Bonus Compensation payable to Executive in accordance with
Section 3(b) and Exhibit A hereof for or with respect to any calendar years
prior to the calendar year in which such termination occurs, (C) Employer shall
provide to Executive the benefits set forth in Sections 3(c) (or the after-tax
cash equivalent), 3(d) and 3(e) hereof up to the effective date of such
termination and (D) Employer shall pay to Executive the Termination Compensation
specified in, at the time set forth in, Section 5(d) hereof. This
Section 5(a)(iii) shall not limit the entitlement of Executive, Executive’s
estate or beneficiaries to any disability or other benefits available to
Executive under any disability insurance or other benefits plan or policy which
is maintained by Employer for Executive’s benefit (as opposed to Employer’s
benefit). For purposes of this Agreement, the ‘date of disability’ shall mean
the first day of the consecutive period during which Executive fails to perform
the duties required by this Agreement due to illness, physical or mental
disability or other incapacity.”

  3.  
By replacing the first two paragraphs of Section 5(b)(i) with the following two
paragraphs:
       
“After Change of Control. Executive may terminate this Agreement following any
‘change of control’ (as defined below) of Employer which occurs after the
Effective Date and (i) a resulting ‘diminution event’ (as defined below) or
(ii) a resulting relocation of Executive’s office to a location more than
twenty-five (25) miles from 77 West Wacker Drive, Chicago, Illinois, but in no
event later than two years after the change of control event. In such case,
Executive shall provide written notice of termination to Employer specifying in
reasonable detail the nature of the diminution event or office relocation within
ninety (90) days after its occurrence and must provide Employer with a period of
thirty (30) days after receipt of notice by Employer during which it may reverse
the diminution event or office

 

2



--------------------------------------------------------------------------------



 



     
relocation without giving rise to liability under this Section 5(b)(i).
Executive shall continue to perform, at the election of Employer, Executive’s
duties under this Agreement during the foregoing thirty (30) day period;
provided, that Employer complies with, and provides the compensation and
benefits provided for, in this Agreement. In the event of such termination,
(A) Employer shall pay to Executive Executive’s Base Compensation up to the
effective date of such termination, (B) Employer shall pay to Executive on the
effective date of such termination a pro rata portion of any Bonus Compensation
otherwise payable to Executive for or with respect to the calendar year in which
such termination occurs in accordance with Section 3(b) and Exhibit A hereof
(including without limitation any guaranteed bonus for such year) up to the
effective date of such termination and, to the extent not previously paid, all
Bonus Compensation payable to Executive in accordance with Section 3(b) and
Exhibit A hereof for or with respect to any calendar years prior to the calendar
year in which such termination occurs, (C) Employer shall provide to Executive
the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to the
effective date of such termination and (D) Employer shall pay to Executive the
Termination Compensation specified in, at the time set forth in, Section 5(d)
hereof. For purposes of this Agreement, in the event Employer materially
defaults in its obligation under Section 9 hereof, Executive may deliver written
notice of termination, describing the circumstances in reasonable detail, to
Employer within ninety (90) days after such default. If Employer fails to remedy
the default within thirty (30) days of receipt after such notice, Executive may
terminate employment with Employer (or Employer’s successor or assign), and such
termination shall be deemed to be a termination under this Section 5(b)(i).
       
For purposes of this Section 5(b)(i), (A) a ‘change of control’ of Employer
shall be deemed to have occurred if after the Effective Date: (1) any person (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the ‘Exchange Act’)), including a ‘group’ as defined in
Section 13(d)(3) of the Exchange Act (but excluding a trustee or other fiduciary
holding securities under an employee benefit plan of Employer), directly or
indirectly, becomes the beneficial owner of shares of beneficial interests or
limited partnership interests, as applicable, of Employer having at least fifty
percent (50%) of the total number of votes that may be cast for the election of
trustees of Employer; (2) the merger or other business combination of Employer,
sale of all or substantially all of Employer’s assets or combination of the
foregoing transactions (a ‘Transaction’), other than a Transaction immediately
following which the shareholders of Employer immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity (excluding for this purpose any shareholder owning directly or indirectly
more than ten percent (10%) of the shares of the other company involved in the
Transaction); or (3) within any twenty-four (24) month period beginning on or
after the Effective Date, the persons who were trustees of

 

3



--------------------------------------------------------------------------------



 



     
Employer at the beginning of such period (the ‘Incumbent Directors’) shall cease
to constitute at least a majority of the Board or a majority of the board of
trustees of any successor to Employer, provided that, any trustee who was not a
trustee as of the date immediately following the Effective Date shall be deemed
to be an Incumbent Director if such trustee was elected to the Board by, or on
the recommendation of or with the approval of, at least two-thirds of the
trustees who then qualified as Incumbent Directors either actually or by prior
operation of this provision, unless such election, recommendation or approval
was the result of an actual or threatened election contest of the type
contemplated by Regulation 14a-11 promulgated under the Exchange Act or any
successor provision; and (B) a ‘diminution event’ shall mean any material
diminution in (1) the duties and responsibilities of Executive (including a
requirement that Executive report to a corporate officer or employee instead of
reporting directly to the Board and the failure of Executive to be elected and
re-elected a member of the Board) or (2) the base compensation of Executive.”
    4.  
By replacing Section 5(b)(iii) of the Employment Agreement with the following:
       
“For Good Reason. Executive may terminate this Agreement for Good Reason (as
defined below). In connection with the termination of Executive’s employment
pursuant to this Section 5(b)(iii), (A) Employer shall pay to Executive
Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
effective date of such termination, (B) Employer shall pay to Executive on the
effective date of such termination a pro rata portion of any Bonus Compensation
otherwise payable to Executive for or with respect to the calendar year in which
such termination occurs in accordance with Section 3(b) and Exhibit A hereof
(including without limitation any guaranteed bonus for such year) up to the
effective date of such termination and, to the extent not previously paid, all
Bonus Compensation payable to Executive in accordance with Section 3(b) and
Exhibit A hereof for or with respect to any calendar years prior to the calendar
year in which such termination occurs, (C) Employer shall provide to Executive
the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to the
effective date of such termination and (D) Employer shall pay to Executive the
Termination Compensation specified in, at the time set forth in, Section 5(d)
hereof. For purposes of this Section 5(b)(iii), ‘Good Reason’ shall mean (1) any
material breach by Employer of the terms of this Agreement which is not cured
within thirty (30) days after receipt by Employer of a written notice from
Executive specifying in reasonable detail the nature of the breach, or (2) any
relocation of Executive’s office to a location more than twenty-five (25) miles
from 77 West Wacker Drive, Chicago, Illinois, or (3) sixty (60) days have
elapsed since delivery to Executive by the Employer of a notice of non-renewal
pursuant to Section 2, provided that Executive is willing and able to renew the
Agreement with terms and conditions substantially similar to the existing terms
and conditions, and

 

4



--------------------------------------------------------------------------------



 



     
to continue to provide services described in the Agreement. In order to be
deemed to terminate this Agreement for Good Reason, Executive must provide
written notice to Employer, specifying in reasonable detail the nature of the
circumstances giving rise to Good Reason, within ninety (90) days after the
initial existence of such circumstances. Executive’s termination for Good Reason
will be effective only if Employer fails to remedy such circumstances within
thirty (30) days after receipt of the notice.”

  5.  
By replacing Section 5(c) of the Employment Agreement with the following:
       
“Death. Notwithstanding any other provision of this Agreement, this Agreement
shall terminate on the date of Executive’s death. In such event, (A) Employer
shall pay to Executive Executive’s Base Compensation in accordance with Section
3(a) hereof up to the date of such death, (B) Employer shall pay to Executive’s
estate as soon as possible after such death a pro rata portion of any Bonus
Compensation otherwise payable to Executive for or with respect to the calendar
year in which such death occurs in accordance with Section 3(b) and Exhibit A
hereof (including without limitation any guaranteed bonus for such year) up to
the effective date of such death and, to the extent not previously paid,
Executive shall be entitled to all Bonus Compensation payable to Executive in
accordance with Section 3(b) and Exhibit A hereof for or with respect to any
calendar years prior to the calendar year in which such death occurs,
(C) Employer shall provide to Executive the benefits set forth in Sections 3(c)
(or the after-tax cash equivalent), 3(d) and 3(e) hereof up to the date of such
death and (D) Employer shall pay to Executive’s estate the Termination
Compensation specified in, at the time set forth in, Section 5(d) hereof. This
Section 5(c) shall not limit the entitlement of Executive, Executive’s estate or
beneficiaries under any insurance or other benefits plan or policy which is
maintained by Employer for Executive’s benefit (as opposed to Employer’s
benefit).”
    6.  
By replacing Section 5(d) of the Employment Agreement with the following:
       
“Termination Compensation. In the event of a termination of this Agreement
pursuant to Section 5(a)(i) (by Employer without cause), 5(a)(iii) (disability),
5(b)(i) (change of control), 5(b)(iii) (by Executive for good reason) or 5(c)
(death) hereof, Employer shall pay to Executive, within thirty (30) days of
termination, an amount in one lump sum (‘Termination Compensation’) equal to the
aggregate Base Compensation payable to Executive over the remainder of the
Employment Term as in effect immediately prior to the effective date of
termination, determined without regard to such termination.”

 

5



--------------------------------------------------------------------------------



 



  7.  
By adding the following new Section 5(e) to the Employment Agreement:

     
“Time of Payment. The parties intend that any amount payable to Executive under
Section 5 of this Agreement will be a ‘short term deferral’ and will not be
‘deferred compensation,’ as those terms are described in Section 1.409A-1(b) of
the Treasury Regulations. Notwithstanding any provision herein to the contrary,
if (i) Executive is a ‘specified employee’ and (ii) Employer is ‘publicly
traded’ (as defined in Code Section 409A and the Treasury Regulations), any
amount payable to Executive upon termination of employment that is not excluded
from Code Section 409A under the short-term deferral exclusion or any exemption
for separation pay plans, reimbursements, in-kind distributions, or any
otherwise applicable exemption will be transferred by Employer to a rabbi trust
established by Employer for this purpose upon Executive’s termination of
employment and will be paid to Executive immediately following the six month
anniversary of Executive’s date of termination or, if earlier, upon Executive’s
death.”

  8.  
By replacing Section 9 of the Employment Agreement with the following:
       
“Successor to Employer. Employer will require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Employer, as the case may be, by
agreement in form and substance reasonably satisfactory to Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that Employer would be required to
perform it if no such succession or assignment had taken place. Any failure of
Employer to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement giving
Executive the right to terminate this Agreement and, subject to the notice and
remedy periods described in Section 5(b)(i), Executive shall be entitled to
terminate employment and receive the compensation specified in that section.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If Executive should die while any
amounts are still payable to Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or, if there be no
such designee, to Executive’s estate.”

 

6



--------------------------------------------------------------------------------



 



  9.  
By adding the following new Section 16 to the Employment Agreement:
       
“Code Section 409A. This Agreement is intended to comply with Code Section 409A
and the IRS interpretative guidance thereunder, including the short-term
deferral exclusion and exemptions for separation pay plans, reimbursements, and
in-kind distributions, and shall be administered accordingly. The Agreement
shall be construed and interpreted with such intent. If any provision of this
Agreement needs to be revised to satisfy the requirements of Code Section 409A,
then such provision shall be modified or restricted to the extent and in the
manner necessary to be in compliance with such requirements of the Code. All
amounts payable to Executive pursuant to the third paragraph of Section 5(b)(i)
shall be paid in accordance with the timing requirements set forth in Code
Section 409A and the Treasury Regulations issued thereunder.”

* * *

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Amended and Restated Employment Agreement as of the date first written above.

                EMPLOYER:  
 
              PRIME GROUP REALTY TRUST  
 
           
 
By:  [s] James F. Hoffman    
 
       
 
  Name:   James F. Hoffman    
 
  Title:   Executive Vice President, General Counsel and Secretary    
 
              PRIME GROUP REALTY, L.P.  
 
              By: PRIME GROUP REALTY TRUST       Its: General Partner    
 
           
 
By:  [s] James F. Hoffman    
 
       
 
  Name:   James F. Hoffman    
 
  Title:   Executive Vice President, General Counsel and Secretary    
 
              EXECUTIVE:  
 
              [s] Jeffrey A. Patterson            
 
Jeffrey A. Patterson    

 

8